Title: General Orders, 22 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 22nd 1775
Parole Portsmouth.Countersign Quinsey.


As the Muster Rolls cannot be properly prepared before Saturday next, The General defers the mustering of the Brigades upon the left of the Lines, until next Monday; when the mustering the whole will take place without interruption.
Capt. Pearl, of Col. Woodbridges Regiment, tried by a General Court Martial for “defrauding his men of their pay”—The Court are unanimously of Opinion, that the Complaint is in no part supported and being vexatious and groundless, and acquit Capt. Pearl: The Court order the chief Complainant, Daniel Davids, to be confined.
The General does not mean to discourage the practice of bathing, whilst the weather is warm enough to continue it; but he expressly forbids, any persons doing it, at or near the Bridge in Cambridge, where it has been observed and complained of, that many Men, lost to all sense of decency and common modesty, are running about naked upon the Bridge, whilst Passengers, and even Ladies of the first fashion in the neighbourhood, are passing over it, as if they meant to glory in their shame: The Guards and Centries at the Bridge, are to put a stop to this practice for the future.
The Director General of the Hospital having complained,

that the sick under his care, are not only incommoded by a promiscuous resort of Soldiers to the rooms; but greatly injured by having improper things carried to them to eat, at the same time, that many disorders, under which the Sick are suffering, may be by them contracted and spread in the Camp, by means of this Intercourse, it is therefore ordered, that this improper Visitation be put a Stop to for the future—No Non Commissioned Officer, or soldier to be admitted into the Hospital hereafter, without the leave of the Surgeon then in attendance, or by a written Licence from the Colonel, or Commanding Officer of the Regiment they belong to; in either of which Cases, the Friends to the sick, and all those who have any real business with them, will never be denied the privilege and satisfaction of visiting.
Representations being made to the Commander in Chief, that Officers are frequently seen in Cambridge and Watertown, and in the Towns and Villages round the Camp, without any leave of absence previously obtained, and contrary to all good discipline and Order; and as such irregularity at this time, may be productive of the worst of consequences: The General directs the Commanding Officers of Corps, to be particularly attentive to the Behaviour of all their Officers, and without Favor or Affection, confine any Officer, who is absent from the Camp or Lines, where he is posted or encamped, without Leave in writing first had and obtained from the General commanding the brigade. And the Commanding Officers are strictly enjoined, to put in Arrest, any Officer, who shall for the future disobey this order; When Officers set good Examples, it may be expected that the Men will with zeal and alacrity follow them, but it would be a mere phenomenon in nature, to find a well disciplin’d Soldiery, where Officers are relax’d and tardy in their duty; nor can they with any kind of propriety, or good Conscience, set in Judgment upon a Soldier for disobeying an order, which they themselves are every day breaking; The General is exceeding sorry to find occasion, to give such repeated Orders on this head, but, as the safety of the Army and Salvation of the Country, may essentially depend upon a strictness of discipline, and close attention to Duty; he will give no Countenance, nor shew any Favor to delinquents.
